Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1246

IN RE DAVID M. KORREY
                                                   2017 DDN 235
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 345389

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                    ORDER
                             (FILED – January 25, 2018)

      On consideration of the certified order of the Supreme Court of Nevada
suspending respondent from the practice of law in that jurisdiction for a period of
three months, stayed in favor of a six-month probationary period, this court’s
November 14, 2017, order directing him to show cause why reciprocal discipline
should not be imposed, the response thereto, the statement of Disciplinary Counsel
regarding reciprocal discipline, and respondent’s reply thereto, it is

       ORDERED that David M. Korrey is hereby suspended from the practice of law
in the District of Columbia for a period of three months, stayed in favor of a six-
month period of probation. To the extent respondent attempts to challenge the
imposition of reciprocal discipline by relitigating the discipline imposed by the State
of Nevada, such a challenge is improper in reciprocal disciplinary proceedings, see In
re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline
proceedings are not a forum to reargue the foreign discipline”). Further, many of
respondent’s due process arguments are based on Nevada law and have been resolved
by the Nevada Supreme Court and this court will not review that court’s
interpretation of its own law. See In re Williams, 3 A.3d 1179 (D.C. 2010).

                                   PER CURIAM